DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Redford et al. (2011/0309979) in view of Ozaki et al. (2014/0327577)
Regarding claim 1, Redford discloses a system for supporting air-to-ground (ATG) wireless communication in various cells (see fig.2 and its description), the system comprising: a plurality of ATG base stations, each of which defines a corresponding radiation pattern focusing energy toward the horizon, wherein the ATG base stations are spaced apart from each other to define at least partially overlapping coverage areas forming an ATG communication layer defined between a first altitude and a second altitude (see fig.2, element 210A, 210B, paragraph [0018] and its description); and an antenna assembly of an aircraft, the antenna assembly being configured to communicate with the ATG base stations in the ATG communication layer above a terrestrial communication layer defined by terrestrial base stations configured to communicate with user equipment located on the ground in a ground communication 
Regarding claim 2, Ozaki further discloses the antenna assembly comprises a remote radio head having distributed elements, and wherein a distributed element is provided in communication with each of the first and second antenna elements (see abstract,  figs.5-6, element 304, paragraph [0045] and its description).
Regarding claim 3, Ozaki further discloses the first antenna element is disposed at a first portion of the aircraft and the second antenna element disposed at a second portion of the aircraft (see figs.5-6, paragraph [0043], [0045-0046] and its description).
Regarding claim 4, Ozaki further discloses the first antenna element is configured for fore and aft reception and the second antenna element is configured for reception on opposing sides of the aircraft (see figs.5-6, paragraph [0043], [0045-0046] and its description).
Regarding claim 5, Ozaki further discloses the second antenna element is disposed on a bottom surface of the aircraft, and wherein the first antenna element is disposed at a side surface of the aircraft (see figs.5-6, paragraph [0043], [0045-0046] and its description).
Regarding claim 6, Ozaki further discloses the first antenna element is configured to be mechanically steered or tilted to steer a radiation pattern of the first antenna element toward the horizon (see abstract, fig.2, figs.5-6, element 306, paragraphs [0031], [0045], [0054-0055] and its description).
Regarding claim 7, Ozaki further discloses steering or tilting of the corresponding one of the first and antenna element is performed to compensate for pitch and roll of the aircraft (see abstract, figs.5-6, paragraphs [0038-0039], [0052] and its description).
Regarding claim 8, Ozaki further discloses the first antenna element is configured to be electrically steered or tilted to steer a radiation pattern of the first antenna element toward the horizon (see abstract, fig.2, figs.5-6, element 306, paragraphs [0031], [0045], [0054-0055] and its description).
Regarding claim 9, Ozaki further discloses steering or tilting of the first antenna element is performed to compensate for pitch and roll of the aircraft (see abstract, figs.5-6, paragraphs [0038-0039], [0052] and its description).
Regarding claim 10, Redford further discloses the antenna assembly is configured to communicate with the ATG base stations using unlicensed band frequencies of about 2.4 GHz or 5.8 GHz (see paragraph [0021]).

Regarding claim 11, Redford discloses an antenna assembly for an aircraft, the antenna element being configured to wirelessly communicate in an air-to-ground (ATG) wireless communication network, the antenna assembly being configured to employ steerable beams to communicate with ATG base stations in an ATG communication layer defined above a terrestrial communication layer formed by terrestrial base stations configured to communicate with user equipment located on the ground in a ground communication layer below a first altitude (see abstract, fig.2, elements 210A-B, 205, 240, paragraphs [0014-0016] and its description) and wherein the antenna assembly is configured to communicate with the ATG base stations using unlicensed band frequencies of about 2.4 GHz or 5.8 GHz (see paragraph [0021]), accept for the antenna comprising a blade antenna. However, Ozaki discloses a blade antenna comprises a first antenna element and a second antenna element, at least one of the first antenna element or the second antenna element comprising a blade antenna (see abstract,  fig.1, element 108, figs.3-4, element 302/108, paragraphs [0003] [0006], [0013-0016], [0046] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Ozaki’s blade antenna in order to improve the use of receiving and transmitting on dual band signal (2.4 GHz and 5 GHz Wi-Fi bands) and to provides a low cost high performance aircraft antenna. 
Regarding claim 20, Ozaki further discloses the blade antenna is configured to employ side lobe suppression techniques to reduce interference with the terrestrial base stations (see fig.3, element 302/108, fig.4c element 302/108, paragraphs [0032-0033], [0037] and its description).
Regarding claims 12-19 recite limitations substantially similar to the claims 2-9. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647